Title: The Settlement with Franklin for His Massachusetts Agency, [23 October 1775]
From: Massachusetts House of Representatives
To: Franklin, Benjamin


Ever since Franklin’s appointment in 1770 as agent of the Massachusetts House of Representatives, he had served his constituents without pay. They had authorized his salary time and time again, but the Governor had always refused, on instruction, to give his assent; and the agent conducted the colony’s business at his own expense. His principal outlay was for lawyers’ fees, in the Chancery suit that grew out of the affair of the Hutchinson letters and in the proceedings before the Privy Council on the petition from the House to remove the Governor and Lieutenant Governor; minor items were for printing pamphlets designed to further the colony’s cause. Franklin was philosophical about the situation. “If I serve my Constituents faithfully tho’ it should be unsuccessfully,” he had written the Speaker in 1773, “I am confident they will always have it in their Inclination and sometime or other in their Power to make their Grants effectual.” Now the time had come when they had the power, and at long last he was reimbursed.
 

[October 23, 1775]
A state of the Account between The Honble. Benjamin Franklin Esqr. late agent for this colony in Great Britain and the colony.
The sum of the last Grant made by the House of Representatives to the said Franklin and concurred by the Honble. Board being for his services at the court of Great Britain


  
    from Octo. 31st 1770 to Octo. 31st 1773.
    £1100:
    – :
    –
  
  
  
  The Interest of that sum from Octo. 31st 1773. to Octo. 31st 1774
66 :
– :
–


  For his services from Octo. 31st 1773 to Octo. 31st 1774
300 :
– :
–


  For his Services from Octo. 31st 1774 to the end of his agency being 4. Months
100 :
– :
–


His Account of Sundry disbursements of Money in the Service of this colony
285 :
  – :
  –


In the House of Representatives Octo. 23d 1775. Resolved that there be granted and paid out of the publick treasury of this colony to The Honble. Benja. Franklin Esqr. late agent for the House of Representatives of the said colony in Great Britain in full for his Services and disbursements in his said agency from Octo. 31st 1770, to the first day of March 1775 when his agency determind the sum of Eighteen hundred and fifty one pounds Sterling and that Henry Gardner Esqr. Treasurer of this colony be and he is hereby directed to wait on the said Benja. Franklin Esqr. now at Cambridge and pay the said sum to him taking his receipt for the same. Sent up for Concurrence
J Warren Spkr


In Council Octr. 23d. 1775. Read and Concurred Perez Morton Dpy Secrt



Consented to



  James Otis
James Prescott


  W Sever
M Farley


  B Greenleaf
S Holten


  Caleb Cushing
Moses Gill


  J Winthrop
Jabez Fisher


  B Chadbourn
B White


  Joseph Gerrish
John Whetcomb


  Jedh: Foster





